#28009-r-GAS
2017 S.D. 83
                         IN THE SUPREME COURT
                                 OF THE
                        STATE OF SOUTH DAKOTA

                                ****

JODY STREFF and KEVIN STREFF,              Plaintiffs and Appellants,

     v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY COMPANY,            Defendants and Appellees.


                                ****

                  APPEAL FROM THE CIRCUIT COURT OF
                     THE SECOND JUDICIAL CIRCUIT
                  MINNEHAHA COUNTY, SOUTH DAKOTA
                                ****

                     THE HONORABLE MARK SALTER
                               Judge

                                ****

RONALD A. PARSONS, JR.
A. RUSSELL JANKLOW of
Johnson Janklow Abdallah,
 Reiter & Parsons LLP
Sioux Falls, South Dakota                  Attorneys for plaintiffs
                                           and appellants.


HILARY L. WILLIAMSON
WILLIAM P. FULLER of
Fuller & Williamson LLP
Sioux Falls, South Dakota                  Attorneys for defendants
                                           and appellees.

                                ****
                                           CONSIDERED ON BRIEFS
                                           ON APRIL 24, 2017
                                           REASSIGNED ON
                                           SEPTEMBER 8, 2017
                                           OPINION FILED 12/13/17
#28009

SEVERSON, Justice (on reassignment).

[¶1.]        SDCL 58-11-9.4 requires underinsured motorist (UIM) coverage in

“motor vehicle liability polic[ies]” of insurance. Jody and Kevin Streff purchased a

motor vehicle liability policy from one insurer. They also purchased a personal

liability umbrella policy from a separate but related insurer. Both policies provided

UIM coverage, but both excluded coverage for accidents caused by government

vehicles. After Jody was injured in an accident involving a government vehicle, a

dispute arose concerning the enforceability of the exclusions. The circuit court ruled

that the exclusion was not enforceable in the motor vehicle liability policy but was

enforceable in the umbrella policy. The Streffs appeal the ruling regarding the

umbrella policy. We reverse, holding that the South Dakota UIM statute is not

limited to primary insurance policies and that the statute contemplates additional

coverage. By extension, umbrella policies that include UIM coverage are subject to

the same public policy prohibition on the exception of government vehicles from

UIM coverage.

                            Facts and Procedural History

[¶2.]        The facts are not in dispute. The Streffs purchased a motor vehicle

liability policy (auto policy) from State Farm Mutual Automobile Insurance

Company. As required by SDCL 58-11-9.4, the auto policy included basic UIM

coverage. The Streffs paid an additional premium for additional UIM coverage in

the amount of $250,000 per person and $500,000 per accident.

[¶3.]        The Streffs also purchased a separate $1 million personal liability

umbrella policy (umbrella policy) from a related company—State Farm Fire and


                                         -1-
#28009

Casualty Company. The umbrella policy provided excess liability coverage for

exposures relating to homes, watercrafts, and undesignated automobiles. The

Streffs paid an additional premium to add excess UIM coverage to the umbrella

policy. The umbrella policy’s definitions and exclusions governed the nature and

extent of the UIM coverage.

[¶4.]         The umbrella policy’s definition of an “underinsured motor vehicle”

excluded coverage for “land motor vehicle[s] . . . owned by, registered to, or rented to

any government or any of its political subdivisions or agencies.” The auto policy

contained the same type of exclusion. Therefore, both policies excluded UIM

coverage for accidents caused by government vehicles. 1

[¶5.]         In 2012, Jody was injured in an accident caused by a driver of a

government owned vehicle. An Alamosa, Colorado police officer ran a red light, and

his patrol vehicle collided with a second vehicle passing through the intersection.

The second vehicle struck Jody, causing her injuries.

[¶6.]         The Streffs settled their personal injury claims with the Alamosa

Police Department. At the time of the accident, Colorado law limited the amount of

damages recoverable against a public entity or employee to $150,000. The Streffs

notified State Farm that they were willing to accept a $120,000 settlement from the

police department. They also notified State Farm they intended to make a claim for


1.      This government vehicle exclusion must be distinguished from the
        government owned vehicle exception in SDCL 58-11-9.4. The exclusion is a
        contractual provision that limits the nature of UIM coverage actually
        provided in a policy. The exception is a statutory provision permitting
        insurers to exclude UIM coverage in policies insuring government owned
        vehicles. See id. (“Any policy insuring government owned vehicles may not be
        required to provide underinsured motorist coverage.”).

                                          -2-
#28009

UIM benefits under both policies. State Farm waived its right of subrogation and

gave the Streffs permission to accept the $120,000 settlement. 2 However, State

Farm advised the Streffs that it reserved its right to assert applicable policy

provisions for any UIM claim. The Streffs then filed this declaratory action to

determine the enforceability of the government vehicle exclusion in both policies.

The parties stipulated to the facts and filed cross-motions for summary judgment.

[¶7.]         The circuit court granted both parties partial summary judgment. The

court granted the Streffs’ motion with respect to the auto policy. The court ruled

that the government vehicle exclusion in the auto policy violated South Dakota

public policy and was unenforceable because SDCL 58-11-9.4 required UIM

coverage in “motor vehicle liability polic[ies].” However, the court granted State

Farm’s motion with respect to the umbrella policy. The court ruled that the same

exclusion was enforceable in the umbrella policy because SDCL 58-11-9.4 did not

require UIM coverage in such policies.

[¶8.]         State Farm did not appeal the court’s ruling, and it paid the Streffs

$100,000 in UIM benefits under the auto policy (the difference between the

$150,000 the Streffs were deemed to have recovered from the underinsured driver

and the policy’s UIM limits of $250,000). The Streffs now appeal the circuit court’s

decision upholding the government vehicle exclusion in the umbrella policy.




2.      Although $120,000 was only 80% of the maximum recovery permitted under
        Colorado law, the Streffs agreed that their UIM claim would be treated as
        though they had recovered $150,000 from the underinsured driver.

                                          -3-
#28009

                                         Decision

[¶9.]         The question on appeal is whether the public policy recognized by this

Court regarding UIM coverage obtained in a “motor vehicle liability policy,” see

SDCL 58-11-9.4, extends to the insured’s request for “additional [UIM] coverage” as

indicated in SDCL 58-11-9.4. In other words, if our public policy dictates that an

insurer cannot exclude UIM coverage in a “motor vehicle liability policy” for

accidents involving government vehicles, does not that same public policy apply

when, under SDCL 58-11-9.4, the insured requests additional UIM coverage

through a supplemental umbrella policy?3 Although insurance coverage is

generally a matter of contract, UIM coverage is mandated under this State’s public

policy as set forth in SDCL 58-11-9.4.

              No motor vehicle liability policy of insurance may be issued or
              delivered in this state with respect to any motor vehicle
              registered or principally garaged in this state, except for
              snowmobiles, unless underinsured motorist coverage is provided
              therein at a face amount equal to the bodily injury limits of the
              policy. However, the coverage required by this section may not
              exceed the limits of one hundred thousand dollars because of
              bodily injury to or death of one person in any one accident and,
              subject to the limit for one person, three hundred thousand
              dollars because of bodily injury to or death of two or more
              persons in any one accident, unless additional coverage is
              requested by the insured. Any policy insuring government
              owned vehicles may not be required to provide underinsured
              motorist coverage.



3.      Because the facts are not in dispute, “our review is limited to determining
        whether the trial court correctly applied the law.” De Smet Ins. Co. of S.D. v.
        Pourier, 2011 S.D. 47, ¶ 4 n.1, 802 N.W.2d 447, 448 n.1 (quoting Kobbeman v.
        Oleson, 1998 S.D. 20, ¶ 4, 574 N.W.2d 633, 635). “Statutory construction and
        insurance contract interpretation are questions of law reviewable de novo.”
        Id. (quoting Demaray v. De Smet Farm Mut. Ins. Co., 2011 S.D. 39, ¶ 8, 801
        N.W.2d 284, 287).

                                           -4-
#28009

Id. To determine whether the Streffs’ umbrella policy can validly exclude UIM

coverage for government vehicles, we concentrate on the statutory language

expressing the legislative intent underlying South Dakota’s uninsured motorist

statute.

[¶10.]       To assist in this analysis, we find instructive the cases decided by the

Kansas Supreme Court: Bartee v. R.T.C. Transportation Inc., 781 P.2d 1084 (Kan.

1989), and the Supreme Court of Vermont: Insurance Co. of Pennsylvania v.

Johnson, 987 A.2d 276 (Vt. 2009). In Bartee, a family had two different policies

with the same insurer: an automobile liability policy and a personal liability

umbrella policy covering additional losses of up to $1 million. 781 P.2d at 1091.

After the defendants’ insurer became insolvent, Bartee filed a UIM claim on the

family’s automobile liability policy and personal liability umbrella policy. Id. at

1085-86. The Kansas Supreme Court considered whether Kansas’s underinsured

motorist statute required an umbrella policy to include UIM coverage. Id. at 1091;

see also Kan. Stat. Ann. § 40-284(a) (West 2017).

[¶11.]       The Kansas court reasoned that “[r]ather than classifying the decisions

of other jurisdictions as a majority or minority rule . . . differing decisions stem from

the policy considerations and legislative intent underlying each state’s uninsured

motorist statutes.” Bartee, 781 P.2d at 1092. Concentrating on the different policy

rationales of different jurisdictions, the court posited that:

             [s]tates which have statutes designed to provide a minimum
             level of recovery hold that the umbrella policies do not fall
             within the uninsured motorist statute, while states that have
             statutes designed to provide full recovery hold that the umbrella
             policy does fall within the uninsured motorist statute and must
             offer uninsured motorist coverage.

                                           -5-
#28009

Id. at 1093.

[¶12.]         In Johnson, the Supreme Court of Vermont reviewed the distinction in

UIM statutory language between state statutes requiring “minimum” coverage and

the other states’ statutory language requiring “full recovery.” 987 A.2d at 284-86.

The court determined that based on the language of Vermont’s UIM statute, “the

limits of UM/UIM coverage ‘shall be the same’ as those of the insured’s basic

liability coverage . . . .” Id. at 286 (quoting 23 V.S.A. § 941(c) (West 2017)).

[¶13.]         The court also agreed with conclusions made by the Supreme Court of

Indiana, in that a UIM statute requiring

               UM/UIM coverage equal to liability coverage . . . “manifest[ed]
               an intent by [the] legislature to give insureds the opportunity for
               full compensation for injuries inflicted by financially
               irresponsible motorists. . . . To hold that an umbrella policy
               which by its terms covers risks above those insured in an
               underlying automobile policy does not apply to the underlying
               uninsured or underinsured motorist coverage would contravene
               that intent.”

Id. at 284 (quoting United Nat’l Ins. Co. v. DePrizio, 705 N.E.2d 455, 461 (Ind.

1999)). The court concluded Vermont’s UIM statute “by its terms, does apply to

excess or umbrella policies that provide coverage against liability arising out of the

ownership, maintenance, or use of a motor vehicle.” Id. at 286.

[¶14.]         Likewise, here, SDCL 58-11-9.4 manifests South Dakota’s public policy

as expressed by the Legislature to give insureds the opportunity for full

compensation for injuries inflicted by financially irresponsible motorists. Again, the

statute states, in pertinent part:

               No motor vehicle liability policy of insurance may be issued . . .
               unless underinsured motorist coverage is provided therein at a
               face amount equal to the bodily injury limits of the policy.

                                            -6-
#28009

             However, the coverage required by this section may not exceed
             the limits of one hundred thousand dollars because of bodily
             injury to or death of one . . . unless additional coverage is
             requested by the insured.

SDCL 58-11-9.4 (emphasis added). The statute allows for UIM coverage to exceed

$100,000 if “additional coverage is requested by the insured.” Id. Further, the

statute calls for “coverage . . . at a face amount equal to the bodily injury limits of

the policy.” Id. Therefore, the statute also contemplates the inclusion of additional

coverage requested by the insured.

[¶15.]       In this case, the Streffs requested additional UIM coverage within a

supplemental umbrella policy. Thus, the Streffs opted for additional coverage as

allowed by the statute. They requested and paid a separate premium to obtain

primary coverage under their auto insurance policy in the amount of $250,000 per

person and $500,000 per accident. Then, they requested and paid a separate

premium to purchase additional UIM coverage under the umbrella policy in the

amount of $1 million. Under SDCL 58-11-9.4, they were allowed to do this to obtain

additional protection for damages done unto them by uninsured motorists.

[¶16.]       The Streffs were cautious enough to purchase additional coverage to

protect themselves if damaged by an uninsured or underinsured motorist beyond

their underlying policy limit of $250,000 per person and $500,000 per accident.

They also paid additional premiums to cover such an event through their umbrella

policy, up to $1 million. Because SDCL 58-11-9.4 does not limit UM/UIM coverage

to primary policies and contemplates additional UM/UIM coverage, the statute

contemplates umbrella policies that include UM/UIM coverage. Therefore,

umbrella policies are subject to the same public policy prohibition invalidating an

                                           -7-
#28009

exception from coverage for accidents involving government owned vehicles.

Indeed, had the Streffs been struck by a privately owned vehicle instead of a

government owned vehicle, they would have unquestionably been further

compensated by the additional uninsured motorist coverage obtained in their

umbrella policy.

[¶17.]       For these reasons, we reverse.

[¶18.]       GILBERTSON, Chief Justice, and WILBUR, Retired Justice, concur.

[¶19.]       ZINTER, Justice, and KERN, Justice, dissent.

[¶20.]       JENSEN, Justice, not having been a member of the Court at the time

this action was submitted to the Court, did not participate.




ZINTER, Justice (dissenting).

[¶21.]       Motor vehicle liability policies and umbrella policies of insurance are

fundamentally different; and the text of SDCL 58-11-9.4 mandating underinsured

motorist (UIM) coverage only references “motor vehicle liability polic[ies]” that are

“issued with respect to” motor vehicles that are “registered or principally garaged in

this state.” The Legislature would not have included this limiting language if it

meant nothing. Streffs’ umbrella policy was not a “motor vehicle liability policy.”

Streffs’ umbrella policy was also not “issued with respect to” their 2006 Mazda,

their motor vehicle that was “registered and principally garaged in this state.” See

id. The circuit court should be affirmed for both reasons. Streffs’ umbrella policy




                                          -8-
#28009

was neither a “motor vehicle liability policy” nor any kind of policy that was issued

“with respect to” their Mazda. 4

[¶22.]         The majority disregards both limitations on the statute’s application.

Moreover, the Court extends the UIM mandate to any type of insurance policy when

UIM coverage is requested by an insured. Supra ¶ 16. The Legislature and the

Division of Insurance will certainly be surprised to learn that ever since 1975—

when the Legislature first began requiring UIM coverage in “motor vehicle liability

policies”—it was also mandating UIM insurance in other types of policies if

requested by the insured. The statute does not say any of this. And in my view, it

is a legislative rather than judicial function to extend the public policy in the statute

to other types of insurance. I respectfully dissent.

                                             I

[¶23.]         Statutory interpretation must begin with the statute’s text. Hofer v.

Redstone Feeders, LLC, 2015 S.D. 75, ¶ 15, 870 N.W.2d 659, 662. There is no

dispute that SDCL 58-11-9.4 only references motor vehicle liability policies. There

is also no dispute that the policy at issue here was not a motor vehicle liability

policy: it was an excess umbrella policy that was issued for home, boat, and


4.       These statutory requirements cannot be ignored. They clearly circumscribe
         the UIM coverage mandate. “On numerous grounds, a majority of
         jurisdictions treat ‘automobile or vehicle insurance,’ or some derivation
         thereof, as a term of art with a meaning distinguishable from the references
         to motor vehicles found in an umbrella policy.” Dickau v. Vt. Mut. Ins. Co.,
         107 A.3d 621, 630-31 (Me. 2014). Indeed, the insurance policies referenced in
         this type of UIM statute encompass “a particular class of insurance policies”
         that provide coverage at the first level of loss and are “inherently tethered to
         the ownership of a particular motor vehicle and the activity of driving.” See
         Apodaca v. Allstate Ins. Co., 255 P.3d 1099, 1105 (Colo. 2011); accord Dickau,
         107 A.3d at 631. Umbrella policies are fundamentally different.

                                            -9-
#28009

undesignated automobile coverage. Although Streffs’ umbrella policy also provided

some limited UIM coverage, their umbrella policy was not “transformed into a[] . . .

‘motor vehicle liability policy’” simply because Streffs requested optional UIM

coverage. See Apodaca v. Allstate Ins. Co., 255 P.3d 1099, 1105 (Colo. 2011). “[I]t

would be equally inaccurate to label [Streffs’] umbrella policy as a[] . . . ‘boat policy’

or ‘homeowner’s policy.’” Id.

[¶24.]         The majority avoids dealing with the difference in the types of

insurance policies by reframing the issue. In the Court’s view, the question today is

whether the public policy regarding UIM coverage required in “motor vehicle

liability policies” should be extended to an insured’s request for that coverage in an

“umbrella policy.” Supra ¶ 9. The Court rhetorically asks: “[I]f our public policy

dictates that an insurer cannot exclude UIM coverage in a ‘motor vehicle liability

policy’ for accidents involving government vehicles, does not that same public policy

apply when . . . the insured requests additional UIM coverage through a

supplemental umbrella policy?” Supra ¶ 9. The answer to that question is

straightforward. Even if the public policy should be extended to other types of

insurance, that is a legislative prerogative. After all, the Legislature has considered

the UIM statute six times in the last forty years and never once even suggested that

it was regulating any policy other than “motor vehicle liability polic[ies].” 5 It




5.       Since it was enacted in 1975, all six versions of SDCL 58-11-9.4 have only
         regulated “motor vehicle liability polic[ies].” 1975 S.D. Sess. Laws ch. 315,
         § 1. See also 1997 S.D. Sess. Laws ch. 286, § 2; 1989 S.D. Sess. Laws ch. 424;
         1988 S.D. Sess. Laws ch. 394, § 1; 1986 S.D. Sess. Laws ch. 418, § 1;
         1981 S.D. Sess. Laws ch. 359, § 1.

                                           -10-
#28009

follows that until the Legislature acts, the public policy set forth by SDCL 58-11-9.4

does not apply to other insurance.

[¶25.]        Even if we are to ignore the Legislature’s description of the type of

policy the statute is regulating, the statute’s text contains a second limitation: the

policy must be issued in this state with respect to a motor vehicle registered or

principally garaged in this state. SDCL 58-11-9.4. This Court has specifically

recognized that this statutory language is a restriction on the application of the

companion uninsured motorist statute. We held that even if the “purpose” of the

statute is to provide more “coverage” for the insured, the statutory mandate does

not apply unless the “policy” itself has been issued with respect to a motor vehicle

that is “registered or principally garaged in this state.” Milinkovich v. Progressive

Cas. Ins. Co., 2013 S.D. 16, ¶¶ 9-10, 827 N.W.2d 366, 368. As this Court

unanimously did just four years ago in Milinkovich, we should apply rather than

“overlook” this specific legislative limitation in the text. See id.

                                            II

[¶26.]        The majority holds that unconditional UIM coverage is mandated here

because: (1) the statute requires optional coverage if requested by the insured; and

(2) the Legislature enacted SDCL 58-11-9.4 to provide insureds with a “full

compensation.” See supra ¶ 14. The majority views the statute as an “opportunity

for full compensation.” Supra ¶ 14. The majority’s “full compensation” purpose is

taken from court decisions in Kansas and Vermont. See Bartee v. R.T.C. Transp.,

Inc., 781 P.2d 1084 (Kan. 1989); Ins. Co. of the State of Pa. v. Johnson, 987 A.2d 276

(Vt. 2009).


                                           -11-
#28009

[¶27.]         Even if statutory interpretation permitted consideration of a statute’s

purpose and opportunities before its text—which it does not—the rationale of Bartee

and Johnson is not applicable under our statute. The Kansas and Vermont courts

held that their statutes required UIM coverage in umbrella policies only because

their statutes did not limit coverage to a specific amount: those statutes mandated

unlimited coverage “equal” to the policy’s liability limits. See Bartee, 781 P.2d

at 1094 (quoting Kan. Stat. Ann. § 40-284 (Supp. 1988)); Johnson, 987 A.2d at 286. 6

Because their statutes mandated “equal coverage” without limitation, those courts

concluded that the purpose of their statutes was to provide a “full recovery”; and

requiring coverage in umbrella policies achieved that purpose. Bartee, 781 P.2d

at 1094-95; Johnson, 987 A.2d at 286. However, SDCL 58-11-9.4 is much different:

it is not a “full recovery” statute. See id.



6.       The majority does not mention the fact that the Kansas and Vermont
         analysis is far from being uniformly accepted. Many states reject the
         distinction between “minimum coverage” and “full recovery.” See Mass v.
         U.S. Fid. & Guar. Co., 610 A.2d 1185, 1194 & n.16 (Conn. 1992) (rejecting
         distinction between “minimum coverage” and “full recovery” statutes and
         concluding umbrella policies are not subject to UIM statute despite requiring
         equal coverage); Dickau, 107 A.3d at 628-29 (same); United Servs. Auto. Ass’n
         v. Wilkinson, 569 A.2d 749, 754-55 (N.H. 1989) (“While we recognize the
         legislature’s intention to require uninsured motorist coverage to equal motor
         vehicle liability coverage, in whatever amounts it is purchased, we do not
         assume the legislature intended this requirement to apply to whatever form
         the coverage takes.”); see also Stoumen v. Pub. Serv. Mut. Ins. Co., 834 F.
         Supp. 140, 142 (E.D. Penn. 1993) (“[T]his court does not believe that the type
         of uninsured motorist statute that a legislature chooses to adopt is dispositive
         of the issue of whether the legislature also intends to include umbrella
         policies within the statute’s reach.”); Apodaca, 255 P.3d at 1106 (rejecting the
         distinction because it oversimplifies UIM statutes); Rowe v. Travelers Indem.
         Co., 800 P.2d 157, 159 (Mont. 1990) (“In this case, however, both parties
         agree that the distinction between ‘minimum liability’ and ‘full recovery’
         statutes is meaningless.”)

                                           -12-
#28009

[¶28.]         Concededly, like the Kansas and Vermont statutes, SDCL 58-11-9.4

provides that UIM coverage must be provided “at a face amount equal to the bodily

injury limits of the policy.” But unlike Kansas and Vermont, SDCL 58-11-9.4

expressly limits the “equal” coverage mandate. Insurers must provide equal UIM

coverage only up to a specifically stated limit: $100,000 for one person in one

accident and $300,000 for two or more people in one accident. Id. After that, all

“additional coverage” is optional. Id. 7 Thus, this Court has already rejected the

majority’s premise that SDCL 58-11-9.4 is an unlimited matching statute designed

to provide the full recovery that the Kansas and Vermont courts found in their

statutes. South Dakota has a statutory $100,000/$300,000 default maximum. We

have previously concluded that the statute “reflects a legislative determination [i.e.,

a legislative policy] that the [$100,000/$300,000 maximum] set forth in the statute

is sufficient to protect insured motorists from underinsured motorist[s].” Gloe v.

Union Ins. Co., 2005 S.D. 30, ¶ 12, 694 N.W.2d 252, 257 (emphasis added). 8



7.       Compare, e.g., Vermont’s UIM statute, which requires at least $50,000 in
         UIM coverage and then expressly mandates equal coverage whenever the
         insured’s liability limits exceed $50,000. See Vt. Stat. Ann. tit. 23, § 941(c)
         (West 2017).
8.       The majority reverses course today. It concludes that SDCL 58-11-9.4
         provides for “full compensation.” Supra ¶ 14. But this change of opinion
         occurs only by conflating what coverage is allowed and what coverage is
         mandated. The majority reasons:
               The statute allows for UIM coverage to exceed $100,000 if
               “additional coverage is requested by the insured.” Further, the
               statute calls for [presumably mandates] “coverage . . . at a face
               amount equal to the bodily injury limits of the policy.”
               Therefore, the statute also contemplates the inclusion of
               additional coverage requested by the insured.

                                                                           (continued . . . )
                                            -13-
#28009

[¶29.]       The majority opinion is also incorrectly based on the belief that Streffs

“paid” a premium for UIM coverage involving government-owned vehicles. See

supra ¶¶ 15-16. They did not. The payment of a premium does not entitle an

insured to unconditional coverage. Nickerson v. American States Ins., 2000 S.D.

121, ¶ 15, 616 N.W.2d 468, 471. In the absence of a statutory mandate, coverage is

governed by the policy terms, which includes exclusions. See Ass Kickin Ranch,

LLC v. N. Star Mut. Ins. Co., 2012 S.D. 73, ¶ 9, 822 N.W.2d 724, 727. Here, Streffs’

umbrella policy was marketed and sold with an express term excluding coverage for

government-owned vehicles. Although Streffs paid a premium and received some

UIM coverage in their umbrella policy, that policy did not purport to provide

unconditional coverage. Consequently, Streffs did not pay a premium for

unconditional UIM coverage involving government-owned vehicles.

[¶30.]       Today the Court has mandated unconditional UIM coverage in all

policies of insurance if that coverage is requested by the insured. Not one of the six

legislative enactments relating to SDCL 58-11-9.4 since 1975 has said anything

even close to that. On the contrary, the statutory text has always limited the

mandate to motor vehicle liability policies; and those policies are included only if

they are issued with respect to a motor vehicle that is registered or principally

garaged in this state. I would apply these express legislative limitations and leave

it to the Legislature to “extend” the statutory mandate.

[¶31.]       KERN, Justice, joins this dissent.


_______________
(. . . continued)
         Supra ¶ 14 (emphasis added) (citations omitted).

                                         -14-